                                Case 16-50095           Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                              1 of 15
                                                                                Form 1                                                                                 Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:         16-50095 JPS                                                         Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                 Filed (f) or Converted (c): 01/15/16 (f)
                                                                                          §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                             Claims Bar Date:            11/15/16

                                1                                      2                         3                          4                    5                     6

                       Asset Description                            Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                     and Other Costs)                                                   Remaining Assets

 1       VOID                                                                0.00                        0.00                                         0.00                    FA

 2       864 Wimbledon Court, Macon, GA 31210-0000, Bibb             152,500.00                          0.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

 3       Hwy 83 S, Jasper County                                           288.00                      288.00                                         0.00                    FA
         Land, 1/8 Interest in 7
           acres, Hwy 83S, Jasper Co., GA

 4       Cash                                                              100.00                        0.00                                         0.00                    FA
          Imported from original petition Doc# 24
 5       Checking: Capital City Bank xxxx6901                                0.00                        0.00                                         0.00                    FA
          Imported from original petition Doc# 24

 6       Checking: Capital City Bank xxxx1506                                0.00                        0.00                                         0.00                    FA
          Imported from original petition Doc# 24

 7       Checking: Capital City Bank xxxx7001                                0.00                        0.00                                         0.00                    FA
          Imported from original petition Doc# 24

 8       Checking: Capital City Bank xxxx6801                                0.00                        0.00                                         0.00                    FA
          Imported from original petition Doc# 24

 9       Drum Art, Basement Main Room                                       10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

10       Jack Daniel Bottles (16), Basement Main Room                       35.00                       35.00                                         0.00                    FA
           Imported from original petition Doc# 24

11       Furniture, Basement Main Room                                      10.00                       10.00                                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                             Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             2 of 15
                                                                               Form 1                                                                                 Page: 2

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

12       Igloo Cooler, Basement Main Room                                   5.00                        5.00                                         0.00                    FA
           Imported from original petition Doc# 24

13       Office Furniture, Basement Main Room                             125.00                      125.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

14       Office Accessories, Basement Main Room                            20.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

15       Office Supplies, Basement Main Room                               35.00                       35.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
16       Office Equipment, Basement Main Room                              20.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

17       Small Side Table, Basement Main Room                              20.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

18       Sofa/Bamboo Table, Basement Main Room                             20.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

19       TV, Basement Main Room                                            25.00                       25.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

20       Folding Chairs (6), Basement Main Room                            10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

21       Folding Table, Basement Main Room                                  5.00                        5.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

22       Bird Cage/Dog Feeder, Basement Main Room                           5.00                        5.00              OA                         0.00                    FA
           Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             3 of 15
                                                                               Form 1                                                                                 Page: 3

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

23       Small Lamp/Shelf, Basement Main Room                               2.50                        2.50              OA                         0.00                    FA
          Imported from original petition Doc# 24

24       Safe, Basement Main Room                                         100.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

25       Single Beds (2), Basement Bedroom                                 50.00                       50.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

26       Bedroom Suit, Basement Bedroom                                   200.00                      140.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
27       Gun Ammo, Basement Hall Closet                                   250.00                      250.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

28       Gun Cases & Accessories, Basement Hall Closet                     75.00                       75.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

29       Books, Basement Hall Closet                                        5.00                        5.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

30       Bathroom Furnishings, Master Bathroom                             70.00                       70.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

31       Mantle Clock, Kitchen                                            100.00                       30.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

32       Plates & Glasses, Kitchen                                         30.00                       30.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

33       Table & Chairs, Kitchen                                          100.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                  Desc         Page
                                                                             4 of 15
                                                                               Form 1                                                                                Page: 4

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                       Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                               Filed (f) or Converted (c): 01/15/16 (f)
                                                                                        §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                           Claims Bar Date:            11/15/16

                                1                                     2                        3                          4                    5                     6

                       Asset Description                           Petition/           Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled      (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values           Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                   and Other Costs)                                                   Remaining Assets

34       Sofa, Kitchen                                                    25.00                       25.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

35       Arm Chairs (2), Kitchen                                          25.00                       25.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

36       Old TV, Kitchen                                                  10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

37       Entertainment Center, Kitchen                                    50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
38       Fireplace Tools, Kitchen                                         20.00                       20.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

39       Liquor/Wine, Kitchen                                             10.00                       10.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

40       Decor & Pictures, Kitchen                                        30.00                       30.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

41       Coffee Makers (2), Kitchen                                       15.00                       15.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

42       Small Side Table, Kitchen                                        12.00                       12.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

43       Large Side Table, Kitchen                                        20.00                       20.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

44       Microwave & Toaster, Kitchen                                     12.00                       12.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                           Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             5 of 15
                                                                               Form 1                                                                                 Page: 5

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

45       Lamp, Kitchen                                                      5.00                        5.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

46       Lamp, Half-Bath                                                    5.00                        5.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

47       Mirror, Basement Hall                                             10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

48       Mirror, Basement Bathroom                                         50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
49       Table, Dining Room                                               200.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

50       Lamps, Dining Room                                                50.00                       50.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

51       CDs, Stairway                                                     30.00                       30.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

52       CD Stands, StairWay                                               20.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

53       Picture, StairWay                                                  5.00                        5.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

54       Christmas Decor, Attic                                           100.00                      100.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

55       Old Lamps, Attic                                                  25.00                       25.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             6 of 15
                                                                               Form 1                                                                                 Page: 6

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

56       Pictures, Attic                                                   20.00                       20.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

57       Misc. Items, Attic                                                40.00                       40.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

58       Bed, Master Bedroom                                              300.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

59       Night Stands, Master Bedroom                                     100.00                      100.00              OA                         0.00                    FA
           Imported from original petition Doc# 24
60       Chest of Drawers, Master Bedroom                                 150.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

61       Vanity with Mirror, Master Bedroom                               230.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

62       Lamp, Master Bedroom                                              25.00                       25.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

63       Books, Master Bedroom                                             10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

64       Arm Chairs, Master Bedroom                                       100.00                       60.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

65       Foot Stool, Master Bedroom                                        37.50                       37.50              OA                         0.00                    FA
          Imported from original petition Doc# 24

66       Small Table Stand, Master Bedroom                                 37.50                       37.50              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             7 of 15
                                                                               Form 1                                                                                 Page: 7

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

67       Chairs (3), Livingroom                                           150.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

68       Foot Stool, Livingroom                                            25.00                       25.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

69       Small Lamps, Livingroom                                           25.00                       25.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

70       Entertainment Center, Livingroom                                 250.00                      250.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
71       TV/DVD, Livingroom                                               150.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

72       Plant Stands, Livingroom                                          40.00                       40.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

73       Large Lamps (6), Livingroom                                      125.00                      125.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

74       Fireplace Set, Livingroom                                         20.00                       20.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

75       Fire Irons, Livingroom                                            10.00                       10.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

76       Misc., Livingroom                                                 40.00                       40.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

77       Misc. Garage Items                                                50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             8 of 15
                                                                               Form 1                                                                                 Page: 8

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

78       Portable Air Tank, Garage                                         25.00                       25.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

79       Old Push Mower (Does not Run), Garage                              5.00                        5.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

80       Misc. Yard and Hand Tools, Garage                                 50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

81       Ladder, Garage                                                    15.00                       15.00              OA                         0.00                    FA
           Imported from original petition Doc# 24
82       Plastic Folding Table, Garage                                     10.00                       10.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

83       Kitchen Utensils, Kitchen                                         15.00                       15.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

84       Sofa, Livingroom                                                 250.00                      250.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

85       Calculators (2), Basement Main Room                               10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

86       Computer/Printer, Basement Main Room                              75.00                       75.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

87       Stereo, Livingroom                                                50.00                       50.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

88       Old Records, Basement Main Room                                   30.00                       30.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             9 of 15
                                                                               Form 1                                                                                 Page: 9

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

89       Hot Sauce, Kitchen                                                50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

90       Men's Clothing                                                   300.00                       60.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

91       Rolex Oyster Perpetual Watch, (Broken and does n                 500.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

92       Red Drum Set (50% Interest), Basement Main Room                  125.00                      125.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
93       Scale Cars, Basement Main Room                                    50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

94       Old Sound Items, Basement Main Room                              200.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

95       Old Books, Basement Main Room                                     15.00                       15.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

96       Mircrophones, Basement Main Room                                  25.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

97       Gun Cleaners, Basement Main Room                                  10.00                       10.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

98       Gun Cases, Basement Main Room                                     50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

99       Ducks (7), Basement Main Room                                     50.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095          Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                             10 of 15
                                                                               Form 1                                                                                Page: 10

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                        Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                Filed (f) or Converted (c): 01/15/16 (f)
                                                                                         §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                            Claims Bar Date:            11/15/16

                                1                                     2                         3                          4                    5                     6

                       Asset Description                           Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                    and Other Costs)                                                   Remaining Assets

100      Skis, Basement Main Room                                          20.00                       20.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

101      Ruger .223                                                       300.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

102      Ruger .22                                                        300.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

103      Ruger .17                                                        300.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
104      Marlin .22                                                       100.00                       40.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

105      380 Auto                                                         200.00                        0.00              OA                         0.00                    FA
           Imported from original petition Doc# 24

106      Glock .40-Auto                                                   350.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

107      Rossi .38 Revolver                                               150.00                      130.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

108      Ruger .17 (Target Rifle)                                         300.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

109      Colt AR-15                                                       500.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

110      BushWacker .223                                                  400.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                            Printed: 01/09/2019 11:36 AM   V.14.14
                                   Case 16-50095            Doc 335   Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                                  11 of 15
                                                                                    Form 1                                                                                Page: 11

                                                            Individual Estate Property Record and Report
                                                                             Asset Cases
Case Number:          16-50095 JPS                                                            Trustee: (300080)           William M. Flatau
Case Name:            DUMAS, JOSEPH SIDNEY                                                    Filed (f) or Converted (c): 01/15/16 (f)
                                                                                              §341(a) Meeting Date:       03/09/16
Period Ending:        12/31/18                                                                Claims Bar Date:            11/15/16

                                   1                                       2                         3                          4                    5                     6

                        Asset Description                               Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
             (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                         Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                   Remaining Assets

111      Mossberg 12 gauge                                                     200.00                       50.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

112      Ruger .22 (Target)                                                    200.00                      140.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

113      Winchester 30-30                                                      125.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

114      Remington .22 Rifle                                                    50.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24
115      Mossberg 12 gauge short                                               200.00                        0.00              OA                         0.00                    FA
          Imported from original petition Doc# 24

116      Int. in Ins. policies: Woodmen of the World (de                         0.00                        0.00                                         0.00                    FA
           Imported from original petition Doc# 24

117      Int. in Ins. policies: Principal (de minimis lif                        0.00                        0.00                                         0.00                    FA
           Imported from original petition Doc# 24

118      J. Sidney Dumas IRA: E*T rade                                           0.00                        0.00                                         0.00                    FA
           Imported from original petition Doc# 24

119      DSW Holdings, LLC, 25% ownership                                        1.00                        1.00                                         0.00                    FA
          Imported from original petition Doc# 24

120      JSD - South Land Resources, LLC, 100% ownership                         1.00                        1.00                                         0.00                    FA
           Imported from original petition Doc# 24

121      Southland Appraisals, Inc., 100% ownership                              1.00                        1.00                                         0.00                    FA
          Imported from original petition Doc# 24



                                                                                                                                                 Printed: 01/09/2019 11:36 AM   V.14.14
                                 Case 16-50095         Doc 335    Filed 01/09/19 Entered 01/09/19 11:48:41                   Desc         Page
                                                                              12 of 15
                                                                                Form 1                                                                                Page: 12

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:         16-50095 JPS                                                         Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                 Filed (f) or Converted (c): 01/15/16 (f)
                                                                                          §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                             Claims Bar Date:            11/15/16

                                1                                      2                         3                          4                     5                    6

                       Asset Description                            Petition/            Estimated Net Value             Property           Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                     and Other Costs)                                                   Remaining Assets

122      JLS Investments, LLC, 33% ownership                                 0.00                        0.00                                          0.00                   FA
           Imported from original petition Doc# 24

123      2004 Ford Expedition, 168,000 miles. Entire prop              2,100.00                      1,100.00              OA                          0.00                   FA
           Imported from original petition Doc# 24

124      1964 Pontiac GTO, 100,000 miles, Has not been in              4,000.00                          0.00              OA                          0.00                   FA
           Imported from original petition Doc# 24

125      2000 Ford Expedition, 150,000 miles, Vehicle not              1,000.00                      1,000.00              OA                          0.00                   FA
           Imported from original petition Doc# 24
126      1998 Chevrolet Tahoe, 180,000 miles. Entire prop                  965.00                      965.00              OA                          0.00                   FA
           Imported from original petition Doc# 24

127      2006 KIA Sorento Mileage: 125,000 (Debtor is sho                    0.00                        0.00              OA                          0.00                   FA
           Imported from original petition Doc# 24

128      Potential claim against insiders (u)                        200,000.00                   200,000.00                                     120,000.00            80,000.00

129      Browning                                                          200.00                        0.00              OA                          0.00                   FA

130      Beretta                                                           400.00                        0.00              OA                          0.00                   FA

131      Smith & Wesson                                                    300.00                        0.00              OA                          0.00                   FA

132      Sand Pointe Properties, LLC 100%                                    0.00                        1.00                                          0.00                 0.00

133      Unsecured loan to Thurman Willis                                    0.00                        1.00                                          0.00                 0.00
          Suit to collect has been filed.

134      Formerly potential and now liquidated claim as (u)           Unknown                            0.00              OA                          0.00                 0.00
          reflected on debtor's amended Schedule B, docket 326.



                                                                                                                                             Printed: 01/09/2019 11:36 AM   V.14.14
                                Case 16-50095           Doc 335        Filed 01/09/19 Entered 01/09/19 11:48:41                 Desc         Page
                                                                                   13 of 15
                                                                                     Form 1                                                                              Page: 13

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:         16-50095 JPS                                                            Trustee: (300080)           William M. Flatau
Case Name:           DUMAS, JOSEPH SIDNEY                                                    Filed (f) or Converted (c): 01/15/16 (f)
                                                                                             §341(a) Meeting Date:       03/09/16
Period Ending:       12/31/18                                                                Claims Bar Date:            11/15/16

                                1                                           2                       3                          4                    5                     6

                        Asset Description                                Petition/          Estimated Net Value             Property           Sale/Funds           Asset Fully
             (Scheduled And Unscheduled (u) Property)                  Unscheduled     (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                          Values          Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                   Remaining Assets

134      Assets          Totals (Excluding unknown values)               $371,452.50                $207,144.50                                  $120,000.00            $80,000.00


      Major Activities Affecting Case Closing:
              ASSIST IN POSSIBLE PREFERENTIAL TRANFERS.

      Initial Projected Date Of Final Report (TFR): January 31, 2017                     Current Projected Date Of Final Report (TFR): June 1, 2019




                                                                                                                                                Printed: 01/09/2019 11:36 AM   V.14.14
                                 Case 16-50095       Doc 335      Filed 01/09/19 Entered 01/09/19 11:48:41                     Desc         Page
                                                                              14 of 15
                                                                                Form 2                                                                                        Page: 1
                                                         Cash Receipts And Disbursements Record
Case Number:          16-50095 JPS                                                                      Trustee:         William M. Flatau (300080)
Case Name:            DUMAS, JOSEPH SIDNEY                                                              Bank Name:       Rabobank, N.A.
                                                                                                        Account:         ******2066 - Checking Account
Taxpayer ID #:        **-***9799                                                                        Blanket Bond:    $5,415,000.00 (per case limit)
Period Ending:        12/31/18                                                                          Separate Bond:   N/A

   1           2                           3                                      4                                            5                    6                     7
 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements            Checking
  Date      Check #            Paid To / Received From              Description of Transaction                T-Code           $                   $               Account Balance
06/28/18      {128}       Stone & Baxter, LLP              Court ordered settlement v. Dumas defendants 1241-000              120,000.00                                 120,000.00
07/17/18      101         Fife M. Whiteside, Esq.          Partial payment of attys fees for atty for trustee 3210-000                              34,553.75             85,446.25
                                                           per order of 7/9/18
07/17/18      102         Fife M. Whiteside                Expenses for atty for trustee per order of        3220-000                                   8,905.95          76,540.30
                                                           7/9/18
07/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                    171.60           76,368.70
08/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                    113.50           76,255.20
09/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                     58.49           76,196.71
10/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                     68.88           76,127.83
11/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                     62.56           76,065.27
12/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                     60.43           76,004.84
                                                                            ACCOUNT TOTALS                                     120,000.00           43,995.16            $76,004.84
                                                                                Less: Bank Transfers                                 0.00                0.00
                                                                            Subtotal                                           120,000.00           43,995.16
                                                                                Less: Payments to Debtors                                                   0.00
                                                                            NET Receipts / Disbursements                      $120,000.00          $43,995.16




  {} Asset reference(s)                                                                                                                        Printed: 01/09/2019 11:36 AM    V.14.14
                            Case 16-50095        Doc 335    Filed 01/09/19 Entered 01/09/19 11:48:41               Desc         Page
                                                                        15 of 15
                                                                       Form 2                                                                                     Page: 2
                                                     Cash Receipts And Disbursements Record
Case Number:       16-50095 JPS                                                             Trustee:         William M. Flatau (300080)
Case Name:         DUMAS, JOSEPH SIDNEY                                                     Bank Name:       Rabobank, N.A.
                                                                                            Account:         ******2066 - Checking Account
Taxpayer ID #:     **-***9799                                                               Blanket Bond:    $5,415,000.00 (per case limit)
Period Ending:     12/31/18                                                                 Separate Bond:   N/A

  1           2                     3                                   4                                          5                    6                     7
Trans.     {Ref #} /                                                                                            Receipts         Disbursements          Checking
 Date      Check #         Paid To / Received From           Description of Transaction           T-Code           $                   $             Account Balance


                                                                                                                    Net              Net                    Account
                                                                    TOTAL - ALL ACCOUNTS                          Receipts      Disbursements               Balances
                                                                    Checking # ******2066                          120,000.00           43,995.16             76,004.84

                                                                                                                  $120,000.00          $43,995.16            $76,004.84




 {} Asset reference(s)                                                                                                             Printed: 01/09/2019 11:36 AM    V.14.14
